VAN BRUNT, P. J.
Although I adhere to the opinion which I have expressed upon the previous appeals in this case (22 N. Y. Supp. 3; 27 N. Y. Supp. 767), that the evidence failed to disclose any negligence upon the part of the defendant justifying a recovery in this action, my associates having differed from me upon this question, this judgment must die affirmed. There does not seem to be any such ■difference in the presentation of the question of .•negligence upon this appeal as would call for a different ruling from that which obtained upon the previous appeals. The judgment and order appealed from must therefore be affirmed, with costs.